UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)June 10, 2009 TEAM NATION HOLDINGS CORPORATION (Exact name of registrant as specified in its charter) Nevada 333-144597 98-0441861 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4667 MacArthur Boulevard, Suite 150, Newport Beach, CA 92660 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On June 10, 2009, the registrant entered into an Agreement and Plan of Reorganization with CalCounties Title Nation, a California corporation (“CCTN”) and the holders of one hundred percent of the outstanding shares of common stock of CCTN to exchange all of the CCTN common stock for such number of shares of common voting stock of the registrant as determined by a fairness opinion to be provided by the registrant prior to closing.Upon closing CCTN will become a wholly owned subsidiary of the registrant and the registrant carrying on the business of CCTN.Dennis R. Duffy, Daniel J. Duffy and Janis Okerlund, officers and directors of the registrant are the CCTN shareholders The registrant currently provides management services to CCTN which operate two branch offices and employ approximately 110 individuals located in California.
